DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020, which incorporates the After Final Amendment mailed 22 October 2020, has been entered.
This Office Action is responsive to the RCE filed on 17 December 2020, which incorporates the After Final Amendment mailed 22 October 2020. As directed by the amendment: Claims 2 and 23 have been amended, Claims 1, 11-13, and 18-20 have been cancelled,  and no claims have been added.  
The Applicant has requested rejoinder (see Page 7 of After Final Response) of previously withdrawn Claims 7-10 and 14-17, due to their dependency on Claims 2 and 23. The Examiner has agreed to rejoin Claims 7-10 and 14-17, and therefore is withdrawing the previous Restriction Requirement. Claims 7-10 and 14-17 have been examined as described below. 
Thus, Claims 2-10, 14-17, and 21-29 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10, 14-17, and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the claim recites both “electrical stimulation” and “a systolic electrical signal”. Claim 7 recites “the electrical stimulation” and Claim 8 recites “an electrical signal”. It is unclear as to whether these are referring to the same or different signals/stimulation, or whether the “store(d) energy” is referring to from the stimulation or electrical signal. Therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret Claim 2 as intending to read, “wherein the control unit is configured to apply the systolic electrical signal to store energy from the electrical stimulation to the wall of the artery”. Furthermore, the Examiner will interpret Claim 7 and 8 as referring to the same “systolic electrical signal”.  Appropriate correction or clarification is required. Claims 3-10 and 21-22 are rejected for depending on Claim 2.
Regarding Claims 3 and 4, the claims recite “the electrodes”, whereas Claims 2, 8, 9, 10, 21, and 22 recite “the one or more electrodes”. It is unclear as to whether 
Regarding Claim 7, the claim recites “to activate a baroreceptor disposed within the wall of the artery”. It is unclear as to whether “disposed” is referring to an active step (such as placing a baroreceptor) or simply a location. The active step of disposing a baroreceptor within a wall of an artery would be indefinite and ambiguous, therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret the limitation as reading “to activate a baroreceptor within the wall of the artery”. Appropriate correction or clarification is required. Claims 8-10 are rejected for depending on Claim 7.
Regarding Claim 10, the claim recites “an artery selected” and “electrodes are adapted to be placed in a vicinity of the selected artery”. It is unclear as to what element is performing the “selecting”, or whether this is an actively claimed step. Therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret the claim as reading “wherein the artery is an artery from the group consisting of” and “electrodes are adapted to be placed in a vicinity of the artery”. Appropriate correction or clarification is required.
Regarding Claim 23, the claim recites both “electrical stimulation” and “a systolic electrical signal”. Claim 15 recites “the electrical signal”. It is unclear as to whether these are referring to the same or different signals/stimulation, or whether the “store(d) energy” is referring to from the stimulation or electrical signal. Therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret Claim 23 as intending to read, “wherein the control unit is configured to apply the systolic electrical signal to store energy from the electrical stimulation to the wall of the artery”. Furthermore, the Examiner will interpret Claim 15 as referring to the same “systolic electrical signal”.  Appropriate correction or clarification is required. Claims 14-17, and 24-29 are rejected for depending on Claim 23.
Regarding Claims 24-27, the claims recite “the electrodes”, whereas Claims 23, 28,and 29 recite “the one or more electrodes”. It is unclear as to whether Claims 24-27 are referring to the same electrodes (which may be a singular electrode), therefore these limitations are indefinite. For purposes of examination, the Examiner will interpret “the electrodes” as referring to “the one or more electrodes”. Appropriate correction or clarification is required.
Regarding Claim 14, the claim recites “to activate a baroreceptor disposed within the wall of the artery”. It is unclear as to whether “disposed” is referring to an active step (such as placing a baroreceptor) or simply a location. The active step of disposing a baroreceptor within a wall of an artery would be indefinite and ambiguous, therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret the limitation as reading “to activate a baroreceptor within the wall of the artery”. Appropriate correction or clarification is required. Claims 15-17 are rejected for depending on Claim 14.
Regarding Claim 17, the claim recites “an artery selected” and “a wall of the selected artery”. It is unclear as to what element is performing the “selecting”, or whether this is an actively claimed step. Therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret the claim as reading “wherein the artery is an artery from the group consisting of” and “wall of the artery”. Appropriate correction or clarification is required.
Regarding Claims 28 and 29, the claims recite the step “before driving the one or more electrodes”. It is unclear as to which step or implementation this is referring, therefore this limitation is indefinite. For of examination, the Examiner will interpret the limitation as reading “before driving the one or more electrodes using the control unit”. Appropriate correction or clarification is required.
Allowable Subject Matter
Claims 2-10, 14-17, and 21-29 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b)/(pre-AIA ) 2nd paragraph, set forth in this Office Action. These claims have been interpreted as described in the above rejections, and the allowable subject matter is based on these interpretations by the Examiner. 
Response to Arguments
As stated in the previous Final Rejection Office Action mailed 22 October 2020, and Advisory Action mailed 20 November 2020, the Examiner agrees that none of Lapanashvili et al., Dev et al. nor Bio, nor other prior art specifically discloses the counterpulsation apparatus and method as particularly claimed in Claims 2 and 23 as amended, particularly with respect to the control unit adapted to apply or withhold an electrical signal as particularly claimed in detail. Claims 3-10, 14-17, 21-22, and 24-29 depend from and thus further limit Claims 2 and 23. 
The Applicant has requested rejoinder (see Page 7 of After Final Response) of previously withdrawn Claims 7-10 and 14-17, due to their dependency on Claims 2 and 23. The Examiner has agreed to rejoin Claims 7-10 and 14-17, and therefore withdrawing the previous Restriction Requirement.
 However, new 35 U.S.C. 112(b)/(pre-AIA ) 2nd paragraph rejections have been made above, necessitated by the amendments to Claims 2 and 23 and the rejoinder of previously withdrawn Claims 7-10 and 14-17. 
Therefore, Claims 2-10, 14-17, and 21-29 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b)/(pre-AIA ) 2nd paragraph, set forth in this Office Action. These claims have been interpreted as described in the above rejections, and the allowable subject matter is based on these interpretations by the Examiner. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Kantrowitz et al. (US Patent No. 4,809,681) discloses a counterpulsation apparatus comprising electrodes, wherein timing of the counterpulsation is determined based on timing of the cardiac cycle (Abstract, 100, 108, Fig. 7, Col. 3, Lines 30-65). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792